Citation Nr: 0809620	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the left shoulder, to include as secondary to 
herbicide exposure or service-connected diabetes mellitus.

2. Entitlement to service connection for a right shoulder 
disability, to include as secondary to herbicide exposure or 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for right and shoulder disabilities.

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In January 
2006, the Board remanded these claims for further development 
and readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board's review of the claims file reveals that further 
AMC/RO action on the claims for entitlement to service 
connection for right and left shoulder disabilities, even 
though such action will, regrettably, further delay an 
appellate decision in these claims.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  

Unfortunately, the veteran did not receive adequate notice of 
information concerning the VCAA in reference to the issues on 
appeal.  The veteran alleges that he developed right and left 
shoulder disorders either during service, or as a result or 
exposure to Agent Orange in service, or as secondary to his 
service connected diabetes mellitus.   Appropriate action 
should be taken to ensure adequate VCAA notice as to the type 
of evidence necessary to substantiate the claims for 
entitlement to service connection for a right shoulder 
disability and a left shoulder disability, to include as a 
result of exposure herbicides or as secondary to service-
connected diabetes mellitus, is provided.

In a January 2006, the Board remanded the veteran's claims 
for service connection for right and left shoulder 
disabilities for a VA examination.  The examiner was 
specifically requested to review the claims file and copy of 
the Remand and asked to provide opinions as to: 1) whether it 
is as least as likely as not that the left shoulder 
disability is related to the veteran's service or a service-
connected disability and 2) whether it is as least as likely 
as not that the right shoulder disability is related to the 
veteran's service or a service-connected disability.

In the March 2006 VA examination report and addendum, the 
examiner listed an impression of degenerative joint disease 
of the shoulders right more than the left with symptoms 
dating to 1966 on the right and to 1975 on the left with 
moderate pain with progression.  In the March 2006 VA 
examination addendum, the examiner noted that he had reviewed 
the claims file and detailed that the veteran's shoulder 
range of motion was normal at separation from service.  It 
was further indicated that there was no diagnosis or 
treatment of either the right shoulder or the left shoulder 
while in service or for the year thereafter.  Thereafter, the 
examiner opined that the current problem of degenerative 
joint disease of the shoulders, the right more than the left, 
is not a service-connected problem. 

The examiner clearly did not provide a complete opinion as 
requested in the January 2006 Remand, as he did not address 
whether the veteran's left and/or right shoulder disabilities 
are related to his service-connected diabetes mellitus or 
Agent Orange exposure.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

The Court has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, the case must be returned to the AMC/RO to secure an 
adequate medical opinion that complies with the Board's 
January 2006 remand.

The claims file also reflects that the veteran has received 
medical treatment from facilities in the VA Central Texas 
Healthcare System; however, as the claims file only includes 
records from that facility dated up to August 2003, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.  

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1. The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), for 
the matters of entitlement to service 
connection for a right shoulder 
disability and for a left shoulder 
disability.  The letter should contain 
specific notice as to the type of 
evidence necessary to substantiate the 
claims for service connection, to include 
as secondary to herbicide exposure or a 
service-connected disability.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
shoulder disabilities since August 2003.  
Of particular interest are any 
outstanding VA records of evaluation 
and/or treatment of the veteran's claimed 
shoulder disabilities, for the period 
from August 2003 to the present, from the 
VA Central Texas Healthcare System.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the AMC/RO should forward 
the veteran's claims file to the VA 
physician who prepared the VA examination 
report and addendum dated in March 2006.  
The examiner is requested to review his 
previous examination records together 
with the claims file as well as a copy of 
this REMAND and to provide a supplemental 
report addressing the following 
questions.  

Based on a review of the record, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that 1) a right and/or left 
shoulder disability was caused by 
exposure to herbicides in service, or was 
caused service- connected diabetes 
mellitus; and if not, does the diabetes 
mellitus aggravate a right shoulder 
disability; and, 2) if the right and/or 
left shoulder disability is aggravated by 
the diabetes mellitus, to what extent.

A notation to the effect that a records 
review took place should be included in 
the examiner's supplemental report.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review and the discussion of 
pertinent evidence.

If the physician who performed the March 
2006 VA medical examination is no longer 
at that facility, the AMC/RO should 
arrange for the veteran to undergo a VA 
medical examination.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The physician is 
requested to respond to the questions as 
posed above.  Sustainable reasons and 
bases are to be provided in support of 
any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2007), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



